     Case 5:19-cv-01955-KS Document 21 Filed 07/23/20 Page 1 of 1 Page ID #:713




 1
 2
                                                                       JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     MARY ANN JACKSON,                 ) NO. EDCV 19-1955-KS
11                                     )
                  Plaintiff,
12         v.                          )
                                       ) JUDGMENT
13                                     )
     ANDREW M. SAUL, Commissioner )
14
     of Social Security,               )
15                       Defendant.    )
16   _________________________________ )
17
18        Pursuant to the Court’s Memorandum Opinion and Order,
19
20        IT IS ADJUDGED that the decision of the Commissioner of the Social Security
21   Administration is affirmed and the above-captioned action is dismissed with prejudice.
22
23   DATE: July 23, 2020
24                                                   _______________________________ __
25                                                          KAREN L. STEVENSON
                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28
